Matthew J. Fedor                                                               Faegre Drinker Biddle & Reath LLP
Partner                                                                        600 Campus Drive
mattew.fedor@faegredrinker.com                                                 Florham Park, New Jersey 07932
973-549-7329 direct                                                            +1 973 549 7000 main
                                                                               +1 973 360 9831 fax
                                                     3/3/2020



                                            March 2, 2020

VIA ECF

Hon. Stewart D. Aaron, U.S.M.J.
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:       Dominguez v. Foot Locker, Inc., Civil No. 19-cv-10628

Dear Judge Aaron:

        We write on behalf of Defendant to request an adjournment of the initial pre-trial
conference currently scheduled for March 12, 2020 and to stay discovery. Plaintiff consents to
this request.

         On January 23, 2020, the Court previously granted the parties’ request to adjourn the
initial pre-trial conference until after Defendant’s filed their response to Plaintiff’s complaint. At
that time, the Court denied the parties’ request to stay discovery as no motion to dismiss had yet
been filed. Earlier today, Defendant filed its pre-motion letter in accordance with Judge
Gardephe’s individual rules and practices. The parties agree to stay discovery pending the
adjudication of Defendant’s motion.

          Thank you for your attention to this matter.

                                                     Respectfully submitted,

                                                     /s/ Matthew J. Fedor
                                                     Matthew J. Fedor
cc:       All Counsel of Record (via ECF)



 Request GRANTED. The initial pretrial conference scheduled for March 12, 2020 is adjourned sine die, and
 this matter is stayed pending the outcome of Defendant's motion to dismiss. SO ORDERED.
 Dated: March 3, 2020
